 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK DARNELL HARRIS,                            Case No.: 1:19-cv-01430-DAD-SKO (HC)
12                        Petitioner,                    ORDER GRANTING PETITIONER’S FIRST
                                                         REQUEST FOR EXTENSION OF TIME
13             v.
                                                         [Doc. 14]
14    WARREN L. MONTGOMERY,
                                                         [OPPOSITION DEADLINE: 2/1/20]
15                        Respondent.
16

17            Petitioner is a state prisoner proceeding with counsel with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On December 12, 2019, Respondent filed a motion to

19   dismiss the petition. (Doc. 12.) On December 23, 2019, Petitioner filed a first request for

20   extension of time to file an opposition to the motion. (Doc. 14.)

21            Good cause having been presented and good cause appearing therefor, Petitioner is

22   GRANTED thirty (30) days, to and including February 1, 2020, to file an opposition.

23
     IT IS SO ORDERED.
24

25   Dated:     January 2, 2020                                      /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
